                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No. 17-cv-00045-CMA-KLM

STEPHANIE LOPEZ, individually,

        Plaintiff,

v.

CARL EDWARDS, individually, and
CASPER TRAILER SALES, INC., a Colorado Corporation

        Defendants.


                     AFFIDAVIT OF DONNA DELL’OLIO, RE; BILL OF COSTS


I, Donna Dell’Olio, being duly sworn state and depose as follows:

     1. I am the attorney of record for Stephanie Lopez in the above action.
     2. I hereby attest that all items included in Plaintiff’s Bill of Costs are correct and were
        actually and necessarily incurred in the above action.

FURTHER AFFIANT SAYETH NOT.


Dated this 10th day of October 2018.

                                                       s/Donna Dell’Olio
                                                       Donna Dell’Olio

STATE OF COLORADO                )
                                 ) ss.
COUNTY OF EL PASO                )

        Subscribed and sworn to before me this 10th day of October, 2018 by Donna Dell’Olio.


                                                       s/Esther Kumma Abramson
                                                       Notary Public

My commission expires: May 25, 2020


                                                   1
